Citation Nr: 0908239	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  05-41 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for anemia. 

2.  Entitlement to service connection for psychiatric 
disorders diagnosed as schizophrenia, generalized anxiety 
disorder, and somatoform disorder. 

3.  Entitlement to service connection for a right shoulder 
disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to December 
1977. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for anemia and from a March 1998 rating 
decision that denied service connection for schizophrenia, a 
somatoform disorder, and a right shoulder disorder.  

In August 1999 and December 2005, the Veteran requested 
hearings before the Board.  However, he withdrew the request 
in writing in July 2007. 

In February 2008, the Board remanded the claims for further 
development, and they are now before the Board for 
adjudication.  

The issue of service connection for anemia is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.


FINDINGS OF FACT

1.  The Veteran's psychiatric disorders first manifested many 
years after service and are not related any aspect of 
service. 

2.  The Veteran's calcific tendinitis, recurrent 
dislocations, and residuals of right shoulder surgery first 
manifested many years after service and are not related to 
any injuries or other aspects of service.  





CONCLUSIONS OF LAW

1.  The criteria for service connection for psychiatric 
disorders including schizophrenia, generalized anxiety 
disorder, and somatoform disorder have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008). 

2.  The criteria for service connection for a right shoulder 
disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Further, VA must review the information and the evidence 
presented with the claim and provide the claimant with notice 
of what information and evidence not previously provided, if 
any, will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The claims for service connection for psychiatric disorder 
and for a right shoulder disorder were received in November 
1997.  In March 1998, the RO denied service connection as not 
well grounded.  The Veteran expressed timely disagreement, 
and following the issuance of a statement of the case, the 
Veteran perfected a timely appeal in August 1999.  The appeal 
was not forwarded to the Board for adjudication.  

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
on November 9, 2000.  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  In May 2001, 
June 2002, and June 2003, the Veteran's representative 
petitioned for reconsideration of the decision to include 
compliance with the notice and assistance provisions of the 
VCAA.  In June 2003, the RO denied service connection for 
schizophrenia and for tenosynovitis of the right shoulder.  

Although section 7 (b) of the VCAA contained special 
provisions for readjudication of prior claims in which a 
final decision had been provided, section 7 (a) provided that 
for decisions that were not final, the original decision 
remained in existence and a notice of disagreement relating 
to it remained in effect.  If a decision after readjudication 
remained adverse to the Veteran, a supplemental statement of 
the case must be issued to update VA's position in light of 
further factual development and other actions under the Act.  
38 C.F.R. § 19.31 (2008), see VAOPGCPREC 03-2001, Jan. 21, 
2001; Fast Letter 01-02 ((Dep't of Veterans Affairs, Jan. 9, 
2001).  Here, the RO decision of March 1998 was not final 
and, in fact, a perfected appeal to the Board was pending.  
Therefore, the Board concludes that the duty to notify with 
respect to these claims was not satisfied prior to the 
initial unfavorable, post VCAA decision on the claims. 

VA's duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance 
of a VCAA notice followed by readjudication of the claim).  
In February 2008, the Appeals Management Center (AMC) 
provided a compliant notice and readjudicated the claims in a 
November 2008 supplemental statement of the case. 

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained VA 
outpatient treatment records and medical examinations.  

The Veteran reported to a VA medical provider that he was 
receiving SSA benefits for Lyme disease.  VA has not 
requested medical or adjudicative records of this 
determination or the records from the two private physicians 
who were identified in VA treatment reports.  VA is obligated 
to provide assistance by requesting relevant federal and 
private records that the Veteran identifies and authorizes 
the Secretary to obtain.  38 U.S.C.A. § 5103A (c).  Here, the 
Veteran has not indicated that he was treated by his 
physicians for any of the disorders on appeal and did not 
authorize VA to obtain any records from the providers.  
Furthermore, the Veteran indicated that his SSA benefits were 
related to other diseases not related to those on appeal.  
The Board concludes that there is no reasonable possibility 
that SSA records, if any, would assist in substantiating this 
claim.  VA has obtained records of VA primary care and 
psychiatric outpatient treatment.  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.

The Veteran served in U.S. Army trainee assignments including 
telecommunications and airborne training.  He was discharged 
prior to completing all training.  He contends that his 
disabilities first manifested in service or that they were 
the result of injuries or a traumatic event in service.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Some chronic diseases maybe presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a) (1); 38 C.F.R. § 3.307(a) (3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including psychoses, organic diseases of the 
nervous system, and arthritis).

Psychiatric Disorders

Service medical records are silent for any symptoms, 
diagnoses, or treatment for any psychiatric disorders or 
traumatic injuries in service.  Service personnel records 
showed that the Veteran completed basic training and was a 
student in airborne training when he was recommended for 
permanent disqualification because of inadaptability, lack of 
motivation, and self-imposed withdrawal.  There were no 
indications of any special assignments, clearances, or 
qualifications.  Concurrent with a December 1977 discharge 
examination, the Veteran underwent a mental status 
evaluation.  The examiner noted a depressed mood but also 
noted that the Veteran's behavior was normal with full 
orientation, clear thinking processes, normal thought 
content, and good memory.  He concluded that there were no 
significant mental illnesses.  

In December 1997, the Veteran underwent a mental status 
examination by a VA psychologist who noted the Veteran's 
reports of childhood family problems, physical and sexual 
abuse, and teen age difficulties involving drug and alcohol 
abuse and assault.  The Veteran reported that he joined the 
Army to avoid incarceration.  The Veteran reported that he 
enjoyed his initial training until he experienced a traumatic 
event while on guard duty when he suddenly became violently 
ill while alone in the woods.  He described how he lost 
consciousness, was returned to the barracks, had an out-of-
body experience, and later recovered in the hospital.  He 
refused a medical discharge in order to continue his 
training.  He reported that he later experienced a recurrence 
of gastrointestinal distress and was granted a humanitarian 
discharge to assist in the care of his father.  

The psychologist noted that the Veteran was oriented with 
coherent and articulate speech and no memory deficits but 
with some lack of concentration and impulse control.  He 
presented symptoms of depersonalization, distortion of body 
image, and auditory and visual hallucinations.  The 
psychologist noted that the Veteran's somatic symptoms and 
concern over his gastrointestinal disorder disrupted his 
normal behavior and interfered with obtaining consistent 
employment.  The psychologist diagnosed undifferentiated 
schizophrenia, generalized anxiety disorder, and 
undifferentiated somatoform disorder.  Although the 
psychologist noted that the Veteran responded to the guard 
duty incident "traumatically," he did not state that the 
reported incident was a cause or first manifestation of the 
diagnosed psychiatric disorders.  

The same month, the Veteran underwent a neurological 
examination.  The VA physician noted the Veteran's reports of 
memory loss in school and in common activities at home, a 
history of substance abuse, and the episode in service 
involving gastrointestinal distress and a near death 
experience.  A computed tomography scan of the brain showed 
some atrophy, but other neurological tests were normal. The 
physician diagnosed no neurological disorders.    

In January 1998, the Veteran underwent an examination by a 
neurophysiologist.  The Veteran admitted to alcohol and 
cocaine abuse the night before the examination.  The 
physician conducted a series of tests that showed no 
language, spatial relationship, visual memory, or mental 
efficiency deficits.  The Veteran did display some verbal 
memory deficits that the physician attributed to psychogenic 
reasons, distraction, or poor motivation.  However, the 
physician noted that the results of a personality test along 
with delusional ideations expressed during the interview 
suggested diagnoses of paranoid schizophrenia, dysthemia, 
somatic or conversion disorder, schizoaffective disorder, or 
post-traumatic stress disorder.  The physician was unable to 
confirm any diagnosis and did not comment on a relationship, 
if any, to the Veteran's reported traumatic event in service.  

In an undated letter, the Veteran further described the 
traumatic event in service as part of a highly classified 
mission involving special physical and psychological testing, 
abduction by aliens in a space vehicle, and a subsequent 
crash that caused serious injuries. 

In August 1999, the Veteran sought VA treatment for substance 
abuse on the recommendation of his parole officer.  In 
December 1999, a VA psychiatrist noted the Veteran's report 
that his legal problems were related to cocaine abuse which 
he started in 1986 after using alcohol and marijuana since 
his teens.  The psychiatrist also noted that the Veteran 
presented papers regarding unidentified flying objects and 
extraterrestrials and discussed events in service involving a 
near death experience.  The psychiatrist referred the Veteran 
to a substance abuse treatment program and noted that 
additional examination was necessary to rule out delusional 
disorder.  VA records showed that the Veteran attended 
monthly group substance abuse therapy over the next two 
years. 

In February 2002, a VA examiner noted the Veteran's reports 
of the traumatic event in service and received a copy of a 
published manuscript that the Veteran had written regarding 
the event.  The examiner noted that the Veteran had been 
abstinent from substance abuse for three years and though 
slightly dysthymic, was alert and attentive with no thought 
disturbances.  He was taking no medication.  The examiner 
noted that the Veteran was preoccupied with the unidentified 
flying object event and appeared to be concerned that others 
doubted its occurrence, a situation that caused him 
considerable stress.  The examiner noted the results of in-
depth cognitive and personality testing.  The examiner 
concluded that there was no neurocognitive impairment but 
that there was some evidence of a schizotypal personality 
disorder manifested by inflated self-image and a pattern of 
passive-dependent relationships with others.  The examiner 
recommended a treatment program involving a cognitive-
behavioral approach to learn new ways to handle emotions to 
avoid depression and anxiety symptoms. 

The Veteran continued in a therapy program until September 
2002 when he was able to obtain full time employment.  In 
October 2002, a VA examiner noted that the Veteran reported 
that his mood was stable, that he was taking his medication 
regularly, and that he was busy at his job.  In June 2003, a 
VA examiner noted that the Veteran again reported stable 
mood, compliance with medication, and continued abstinence 
from alcohol and drugs.  There was no evidence of delusional 
ideations, cognition, judgment, or insight deficits.  The 
examiner concluded that the Veteran was free of any psychosis 
and was functioning well in his marriage and at work.  VA 
outpatient records through October 2004 showed continued 
follow-up and prescribed medication for psychiatric symptoms 
but no changes in severity or diagnoses.  

The Board concludes that service connection for a psychiatric 
disorder, variously diagnosed as schizophrenia, generalized 
anxiety disorder, and a somatoform disorder, is not 
warranted.  Service medical records showed no 
hospitalizations or any treatment for traumatic injuries or 
psychiatric symptoms.  Service personnel records showed that 
the Veteran was a trainee for the entire period of service.  
It is not credible that a soldier with incomplete training 
would be assigned to independent, highly classified duties.  
Therefore, the Board concludes that that there is no 
probative evidence of the occurrence of the traumatic events 
described by the Veteran.  

Symptoms of mental illness first manifested in 1997 many 
years after service.  Furthermore, although medical providers 
have noted the Veteran's reports of the event in service, 
none have suggested that the event caused the Veteran's 
psychiatric disorders.  Rather, at least one medical provider 
stated that the Veteran's personality, anxiety, and 
depressive disorders were in part related to the Veteran's 
mental and emotional responses to his perceptions and 
preoccupation with his memories of events that he contended 
occurred twenty years earlier.  Moreover, medical providers 
cited many other nonservice-related factors in the etiology 
of the disorders.  

The weight of the credible evidence demonstrates that the 
Veteran's current psychiatric disorders, now in remission, 
first manifested many years after service and are not related 
to any aspect of his active service.  As the preponderance of 
the evidence is against this claim, the "benefit of the 
doubt" rule is not for application, and the Board must deny 
the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Right Shoulder

Service treatment records are silent for any symptoms, 
diagnoses, or treatment for a right shoulder injury or 
disorder in service including on a December 1977 discharge 
physical examination. 

In January 1998, a VA physician did not note a review of the 
claims file; however, only the service treatment records were 
in the file at the time of the examination.  The examiner 
noted the Veteran's reports of dislocating his right shoulder 
in 1986 and undergoing shoulder surgery in 1991.  The Veteran 
did not disclose the circumstances of the injury or the 
facility where he received treatment and surgery.  The 
examiner noted the Veteran's reports of morning stiffness in 
all joints that later improves with exercise.  No other 
symptoms were noted.  The examiner noted a scar on the 
anterior aspect of the right shoulder that he attributed to 
shoulder surgery.  He noted some limitation of motion of the 
right shoulder.  A concurrent X-ray showed calcific 
tendinitis.  The examiner diagnosed recurrent right shoulder 
dislocation, residual limitation in abduction and flexion due 
to post traumatic arthritis, and calcific tendinitis.  

As previously noted, the Veteran stated in an undated letter 
that he experienced a traumatic event in service that 
required hospitalization for exposure to explosions, 
implosions, and crashes of an alien space vehicle.  The Board 
concluded that these reports are not credible.  

Outpatient VA primary care records showed that the Veteran 
continued to experience right shoulder joint pain and was 
prescribed over-the-counter pain medication.  

The Board concludes that service connection for a right 
shoulder disorder is not warranted.  Service treatment 
records are silent for any injury to the right shoulder.  The 
first manifestations of a right shoulder injury by the 
Veteran's statements to a VA physician were in 1986 when he 
dislocated his shoulder and underwent surgery in 1991, many 
years after service.  

VA must provide a medical examination and obtain a medical 
opinion when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 
5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, 
which requires that the evidence of record "indicate" that 
the claimed disability or symptoms "may be" associated with 
the established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83.

In this case, the Board notes that the Veteran has a current 
right shoulder disorder but there is no credible lay or 
medical evidence of an injury or disorder of the right 
shoulder in service or for many years after service.  
Therefore, an additional examination and opinion is not 
necessary to decide the claim.  

The weight of the credible evidence demonstrates that the 
Veteran's current calcific tendinitis of the right shoulder 
first manifested many years after service and is not related 
to any aspect of  his active service.  As the preponderance 
of the evidence is against this claim, the "benefit of the 
doubt" rule is not for application, and the Board must deny 
the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for psychiatric disorders diagnosed as 
schizophrenia, generalized anxiety disorder, and somatoform 
disorder is denied. 

Service connection for a right shoulder disorder is denied.  


REMAND

In the opinion of the Board, additional development is 
necessary. 

In February 2008, the Board remanded the claim for anemia to 
schedule the Veteran for an examination of his hemic system.  
An examination was scheduled for October 20, 2008, but the 
Veteran failed to report for the examination.  In December 
2008, the Board received a Report of Contact, VA Form 119, 
dated October 20, 2008.  A VA representative noted that the 
Veteran reported by telephone that he had missed the 
examination appointment by 20 minutes and requested the 
examination be rescheduled.  

VA may reschedule a missed examination if the Veteran shows 
good cause.  VA Manual M-21MR, III.iv.3.B.14.e (2008).   The 
Board concludes that the Veteran showed good cause because he 
informed VA the same day of the examination and missed his 
appointment time by only 20 minutes.  

Accordingly, the case is REMANDED for the following action:

1.  Reschedule the Veteran for a VA 
examination of his hemic system.  Request 
that the examiner review the claims file 
and note review of the claims file in the 
examination report.  Request that the 
examiner provide a determination whether 
the Veteran has a current diagnosis of 
anemia and provide an opinion whether any 
disease found is at least as likely as 
not (50 percent or greater possibility) 
related to a diagnosis and treatment of 
anemia in service or any other aspect of 
service.  Request that the physician also 
comment on the relevance of the 1998 
notation of thallasemia and on the out-of 
range blood test results from 1999 to 
2003.

2.  Then, if and only if the Veteran 
reports for the examination, and after 
taking any other development action 
deemed warranted, readjudicate the claim 
for service connection for anemia.  If 
any decision remains adverse to the 
Veteran, provide the Veteran and his 
representative with a supplemental 
statement of the case and an opportunity 
to respond.  Thereafter, return the case 
to the Board as appropriate.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


